                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:06-CR-00013-KDB-DCK

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 MARCUS FRESHOUR,

                Defendant.


   THIS MATTER is before the Court on Defendant’s pro se Motion for Appointment of

Counsel and Emergency COVID-19 Motion for Reduction in Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A). (Doc. No. 93). For the reasons explained below, the Court will deny Defendant’s

motion without prejudice.

                                      I.   BACKGROUND

   In 2008, Defendant pled guilty to conspiracy to possess with intent to distribute

methamphetamine, conspiracy to manufacture and possess with intent to distribute

methamphetamine, and using and carrying a firearm during and in relation to a drug trafficking

crime. (Doc. No. 70). He was sentenced to 270 months plus four years of supervised release, which

was later reduced to 228 months pursuant to the Sentencing Commission’s retroactive Amendment

782. (Doc. Nos. 70, 92).

   Defendant is a 49-year-old male confined at FMC Butner, an administrative security federal

medical center. His projected release date is October 28, 2021. Defendant seeks a reduction in his

sentence under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He claims his

medical conditions—gallbladder complications, obesity, and high blood pressure—put him at a


                                                1

         Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 1 of 7
heightened risk of death from complications of a COVID-19 infection. Before BOP facilities at

Butner were placed on lockdown to prevent the spread of the virus, Defendant claims he was

scheduled for surgery to have his gallstones removed. The surgery has now been postponed due to

COVID-19 precautions at Butner. Defendant requests compassionate release, in part, “so his

gallstone issue can be properly addressed.” (Doc. No. 93). He attaches a request for compassionate

release made to the warden dated June 1, 2020.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the



                                                 2

       Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 2 of 7
agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019)). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile. See, e.g.,

United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020)

(requiring defendant to prove that the exhaustion requirement has been met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While he attaches a request to the warden for compassionate release, his request is dated June 1,

2020. He filed this motion for compassionate release on June 9, 2020, only eight days after making

his request to the warden. Thus, Defendant has not exhausted his administrative remedies as

required under the statute because 30 days have not lapsed since he submitted a request to the

warden, and he has not exhausted any appeal of a denial by the BOP to bring a motion on his

behalf.

   Perhaps acknowledging that he has not exhausted his administrative remedies, Defendant

requests that the Court waive the administrative exhaustion requirement in light of the COVID-19

pandemic and various practices used by Butner staff to evaluate compassionate release motions.

Defendant states that staff at Butner have made inconsistent statements regarding the requirements

for home confinement. In support, Defendant submits multiple letters issued by Butner’s warden

regarding home confinement, which were likely issued in response to the Attorney General’s

directive after the passage of the Coronavirus Aid, Relief, and Economic Securities (CARES) Act.1



   1 In response to the COVID-19 pandemic, the President signed the CARES Act into law on
March 27, 2020. Pub. L. 116-136, 134 Stat. 281, 516. Section 12003(b)(2) of the Act gives the
Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed
                                                3

       Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 3 of 7
   Upon review of the letters submitted by Defendant, it appears that they list various criteria that

candidates for home confinement must meet. The BOP has exclusive authority to determine a

defendant’s place of imprisonment, and the BOP’s placement decisions are “not reviewable by

any court.” See 18 U.S.C. § 3621(b); see also 18 U.S.C. § 3624(c) (providing the BOP with

discretionary authority to place certain prisoners in home confinement but stating that “nothing in

[§ 3624(c)] shall be construed to limit or restrict the authority of the [BOP Director] under section

3621”); United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (stating that the district

court lacks authority to govern designation of prisoners under Section 3624(c)(2)); United States

v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *6 (E.D.N.C. Apr. 22, 2020). Accordingly,

the Court has no role in determining what criteria the BOP should have for candidates for home

confinement and these letters are insufficient to show that the exhaustion requirement under 18

U.S.C. § 3582(c) should be waived.

   Defendant also contends that the BOP is verbally rejecting requests for compassionate release,

“which does not allow the inmate to pursue an appropriate Administrative Remedy,” and that the

amount of time it would take to exhaust his administrative remedies makes exhaustion futile.

Defendant, however, never alleges that his motion for compassionate release was verbally rejected.

Moreover, given that Defendant has not provided any evidence beyond mere self-assertions that

he suffers from certain medical conditions, the Court finds that Defendant has not met his burden

to show that exhaustion would be futile. Without medical records substantiating Defendant’s

claim, the Court is unable to tell whether any “catastrophic health consequences” make exhaustion



in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the
Attorney General finds that emergency conditions will materially affect the functioning of the
BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of BOP
making that finding and directing the immediate processing of suitable candidates for home
confinement.
                                                 4

       Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 4 of 7
futile or whether he would be unduly prejudiced if he had to wait to exhaust his administrative

remedies with the BOP. See United States v. Fractioion, No. 3:14-CR-305, 2020 WL 3432670, at

*7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate any ‘catastrophic health

consequences’ to make exhaustion futile or show that he could be unduly prejudiced if he had to

wait to exhaust his administrative remedies with the BOP”); see also United States v. Albertson,

No. 1:16-cr-00250-TWP-MJD, 2020 WL 1815853, at *2 (S.D. Ind. Apr. 8, 2020) (“The Court will

not grant compassionate release on medical grounds without documentation . . . .”); United States

v. Clark, No. 3:13-cr-163-FDW-1, 2019 WL 1052020, at *3 (W.D.N.C. Mar. 5, 2019) (denying

motion for compassionate release, in part, because inmate failed to provide medical records to

substantiate medical claims). Thus, the Court will deny Defendant’s motion for compassionate

release without prejudice to a renewed motion properly supported by evidence and after exhaustion

of his administrative remedies.

                           III.    APPOINTMENT OF COUNSEL

   Defendant also moves for appointment of counsel to assist him with his compassionate release

motion. (Doc. No. 93, at 4). There is no general constitutional right to appointed counsel in post-

conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v.

Williamson, 706 F.3d 405, 416 (4th Cir. 2013). The Court has discretion to appoint counsel in

proceedings under 18 U.S.C. § 3582(c) if the interests of justice so require. See United States v.

Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x 785, 786

(4th Cir. 2012); cf. 18 U.S.C. § 3006A (providing the interests of justice standard for appointment

of counsel in similar post-conviction proceedings).

   Defendant is seeking compassionate release due to risks associated with the COVID-19

pandemic, including his chronic health conditions that allegedly place him at greater risk of



                                                5

      Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 5 of 7
complications if he contracts the virus. Defendant, however, is capable of requesting

compassionate release on this basis without the assistance of counsel, and Defendant has not

otherwise established that the interests of justice require appointment of counsel in these

circumstances at this time. Accordingly, the Court will deny the motion to the extent Defendant

seeks appointment of counsel.2

                         IV.     CONSTITUTIONAL CHALLENGES

   Finally, Defendant contends that the Eighth Amendment’s prohibition against cruel and

unusual punishment supports his motion. But Eighth Amendment protections and standards are

not applicable to the compassionate release analysis under Section 3583(c). See Unites States v.

Butler, No. 16-54-RGA, 2020 WL 3207591, at *3 (D. Del. June 15, 2020) (stating that defendant’s

contention that BOP officials have mishandled the COVID-19 crisis and are violating the inmates’

Eighth Amendment rights does not provide a basis for compassionate release); United States v.

Statom, No, 08-20669, 2020 WL 261156, at *3 (E.D. Mich. May 21, 2020); United States v.

Rodriguez-Collazo, No. 14-CR-00387, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)

(“Defendant contends that the current conditions at Elkton FCI violate his Fifth and Eighth

Amendment rights. However, these claims—which the Court construes as challenging the

execution of his sentence at Elkton FCI—are not properly brought in a motion for compassionate

release[.]”); United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D.




   2 A number of courts have denied a motion for appointment of counsel as moot where the
motion for compassionate release is denied due to the inmate’s failure to exhaust his administrative
remedies. See, e.g., United States v. Tutt, No. 6:17-CR-040-CHB-1, 2020 WL 2573462, at *2 (E.D.
Ku. May 21, 2020); United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, -- F. Supp. 3d --, 2020
WL 2521273, at *9 (E.D. Tenn. May 13, 2020); United States v. Woolum, No. 5:84-CR-21-TBR,
2020 WL 1963787, at *2 (W.D. Ky. Apr. 23, 2020).
                                                 6

       Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 6 of 7
Alaska Apr. 24, 2020) (explaining that “claims relating to the manner and conditions of

confinement . . . are not properly brought in a motion for compassionate release”).

   To the extent that Defendant wishes to raise a claim that prison officials’ deliberate indifference

to his medical needs has resulted in an independent violation of his Eighth Amendment rights, he

would need to do so in a lawsuit brought pursuant to Bivens v. Six Unknown Named Federal Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), not in a compassionate release motion. A

civil rights action under Bivens will not result in Defendant’s immediate release, but rather is a

private action for damages against federal officials alleged to have violated a citizen’s

constitutional rights. Therefore, to the extent Defendant is challenging the execution of his

confinement and seeks immediate release from custody due to alleged Eighth Amendment

violations, he should file a petition seeking habeas corpus relief under § 2241. That petition must

be filed in the district of confinement. See generally United States v. Little, 392 F.3d 671, 679 (4th

Cir. 2004) (holding that the district court in which the defendant filed his § 2241 was not the proper

venue because it was not the district of confinement).3

                                            V.     ORDER

   IT IS THEREFORE ORDERED that Defendant’s Motion for Appointment of Counsel and

Emergency COVID-19 Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A),

(Doc. No. 93), is DENIED without prejudice to a renewed motion properly supported by evidence

and after exhaustion of his administrative remedies.

   SO ORDERED.
                                           Signed: July 1, 2020




   3
       Defendant is confined at Butner, which is located in the Eastern District of North Carolina.
                                                   7

        Case 5:06-cr-00013-KDB-DCK Document 94 Filed 07/01/20 Page 7 of 7
